Hallam, J.
Plaintiff and defendant were married October 16, 1920. Plaintiff was 77 years old and the father of 11 children by a former marriage. Defendant was 62 and the mother of 13 children by a former marriage. The parties lived together for five weeks and in two months plaintiff brought action for divorce. Defendant by cross complaint asked for a separation on the ground of cruel and inhuman treatment. The court denied plaintiff any relief and granted defendant’s prayer for a separation. Plaintiff appeals from an order denying a new trial.
Plaintiff contends that the findings are not sustained by the evidence. The evidence is of such a character that we do not deem *243it necessary to review it. We have examined it with care. In some particulars the findings may be too broad, but there is sufficient evidence to sustain a finding of cruel and inhuman treatment and to sustain a conclusion that defendant is entitled to a separation.
Plaintiff contends that there is no corroboration of the testimony of defendant as required by G-. S. 1913, § 8465. Where the cruel treatment is of the character relied upon in this case, corroboration must in the nature of things be circumstantial. We are of the opinion that the corroboration is sufficient. Order affirmed.